            Case 6:20-cv-00831-ADA Document 1 Filed 09/11/20 Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 RecursiveWeb, LLC,                                              Case No. 6:20-cv-831
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Cision Ltd.,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff RecursiveWeb, LLC (“Plaintiff”), through its attorneys, complains of Cision

Ltd. (“Defendant”), and alleges the following:

                                                   PARTIES

       1.         Plaintiff RecursiveWeb, LLC is a corporation organized and existing under the

laws of Delaware that maintains its principal place of business at 16192 Coastal Highway,

Lewes, Delaware.

       2.         Defendant Cision Ltd. is a corporation organized and existing under the laws of

Texas that maintains an established place of business at 800 Brazos St #340, Austin, TX 78701.

                                                JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

       5.         This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District, and is incorporated in this District’s


                                                   1
             Case 6:20-cv-00831-ADA Document 1 Filed 09/11/20 Page 2 of 10




state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                 VENUE

        6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, has an established place of business in this

District, and is incorporated in this District’s state. In addition, Plaintiff has suffered harm in this

district.

                                           PATENTS-IN-SUIT

        7.       Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

7,756,807 (the “’807 Patent”); 8,244,661 (the “’661 Patent”); 8,620,848 (the “’848 Patent”);

(collectively the “Patents-in-Suit”); including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patents-in-

Suit. Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the present

action for infringement of the Patents-in-Suit by Defendant.

                                            The ’807 Patent

        8.       The ’807 Patent is entitled “System and method for facts extraction and domain

knowledge repository creation from unstructured and semi-structured documents,” and issued

07/13/2010. The application leading to the ’807 Patent was filed on 09/24/2008. A true and

correct copy of the ’807 Patent is attached hereto as Exhibit 1 and incorporated herein by

reference.

        9.       The ’807 Patent is valid and enforceable.

                                            The ’661 Patent




                                                    2
          Case 6:20-cv-00831-ADA Document 1 Filed 09/11/20 Page 3 of 10




       10.     The ’661 Patent is entitled “System and method for facts extraction and domain

knowledge repository creation from unstructured and semi-structured documents,” and issued

08/14/2012. The application leading to the ’661 Patent was filed on 07/09/2010. A true and

correct copy of the ’661 Patent is attached hereto as Exhibit 2 and incorporated herein by

reference.

       11.     The ’661 Patent is valid and enforceable.

                                          The ’848 Patent

       12.     The ’848 Patent is entitled “System and method for facts extraction and domain

knowledge repository creation from unstructured and semi-structured documents,” and issued

12/31/2013. The application leading to the ’848 Patent was filed on 03/13/2013. A true and

correct copy of the ’848 Patent is attached hereto as Exhibit 3 and incorporated herein by

reference.

       13.     The ’848 Patent is valid and enforceable.

                         COUNT 1: INFRINGEMENT OF THE ’807 PATENT

       14.     Plaintiff incorporates the above paragraphs herein by reference.

       15.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’807 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’807 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’807 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’807 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.


                                                  3
          Case 6:20-cv-00831-ADA Document 1 Filed 09/11/20 Page 4 of 10




       16.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’807 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       17.     Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.

       18.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’807 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’807 Patent.

       19.     Induced Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues to induce infringement of the ’807 Patent, literally or by the

doctrine of equivalents, by selling Exemplary Defendant Products to their customers for use in

end-user products in a manner that infringes one or more claims of the ’807 Patent.

       20.     Contributory Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues materially contribute to their own customers’ infringement

of the ’807 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

Products to their customers for use in end-user products in a manner that infringes one or more

claims of the ’807 Patent. The Exemplary Defendant Products are especially made or adapted for

infringing the ‘876 Patent and have no substantial non-infringing use. For example, in view of

the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

material to at least one claim of the ’807 Patent.




                                                     4
          Case 6:20-cv-00831-ADA Document 1 Filed 09/11/20 Page 5 of 10




       21.      Exhibit 4 includes charts comparing the Exemplary ’807 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’807 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’807 Patent Claims.

       22.      Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 4.

       23.      Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.

                         COUNT 2: INFRINGEMENT OF THE ’661 PATENT

       24.      Plaintiff incorporates the above paragraphs herein by reference.

       25.      Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’661 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’661 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’661 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’661 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

       26.      Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’661 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       27.      Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.


                                                  5
          Case 6:20-cv-00831-ADA Document 1 Filed 09/11/20 Page 6 of 10




       28.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’661 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’661 Patent.

       29.     Induced Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues to induce infringement of the ’661 Patent, literally or by the

doctrine of equivalents, by selling Exemplary Defendant Products to their customers for use in

end-user products in a manner that infringes one or more claims of the ’661 Patent.

       30.     Contributory Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues materially contribute to their own customers’ infringement

of the ’661 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

Products to their customers for use in end-user products in a manner that infringes one or more

claims of the ’661 Patent. The Exemplary Defendant Products are especially made or adapted for

infringing the ‘876 Patent and have no substantial non-infringing use. For example, in view of

the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

material to at least one claim of the ’661 Patent.

       31.     Exhibit 5 includes charts comparing the Exemplary ’661 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’661 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’661 Patent Claims.

       32.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 5.




                                                     6
          Case 6:20-cv-00831-ADA Document 1 Filed 09/11/20 Page 7 of 10




       33.      Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.

                         COUNT 3: INFRINGEMENT OF THE ’848 PATENT

       34.      Plaintiff incorporates the above paragraphs herein by reference.

       35.      Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’848 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’848 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’848 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’848 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

       36.      Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’848 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       37.      Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.

       38.      Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’848 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’848 Patent.




                                                  7
          Case 6:20-cv-00831-ADA Document 1 Filed 09/11/20 Page 8 of 10




        39.     Induced Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues to induce infringement of the ’848 Patent, literally or by the

doctrine of equivalents, by selling Exemplary Defendant Products to their customers for use in

end-user products in a manner that infringes one or more claims of the ’848 Patent.

        40.     Contributory Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues materially contribute to their own customers’ infringement

of the ’848 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

Products to their customers for use in end-user products in a manner that infringes one or more

claims of the ’848 Patent. The Exemplary Defendant Products are especially made or adapted for

infringing the ‘876 Patent and have no substantial non-infringing use. For example, in view of

the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

material to at least one claim of the ’848 Patent.

        41.     Exhibit 6 includes charts comparing the Exemplary ’848 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’848 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’848 Patent Claims.

        42.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 6.

        43.     Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.

                                            JURY DEMAND

        44.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.




                                                     8
           Case 6:20-cv-00831-ADA Document 1 Filed 09/11/20 Page 9 of 10




                                           PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

      A.      A judgment that the ’807 Patent is valid and enforceable;

      B.      A judgment that Defendant has infringed, contributorily infringed, and/or induced

              infringement of one or more claims of the ’807 Patent;

      C.      A judgment that the ’661 Patent is valid and enforceable;

      D.      A judgment that Defendant has infringed, contributorily infringed, and/or induced

              infringement of one or more claims of the ’661 Patent;

      E.      A judgment that the ’848 Patent is valid and enforceable;

      F.      A judgment that Defendant has infringed, contributorily infringed, and/or induced

              infringement of one or more claims of the ’848 Patent;

      G.      An accounting of all damages not presented at trial;

      H.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

              for Defendant’s past infringement and, with respect to the ’807 patent, the ’661

              patent, the ’848 patent, any continuing or future infringement, up until the date

              such judgment is entered including pre- or post-judgment interest, costs, and

              disbursements as justified under 35 U.S.C. § 284;

      I.      And, if necessary, to adequately compensate Plaintiff for Defendant’s

              infringement, an accounting:

             i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                  and that Plaintiff be awarded its reasonable attorneys’ fees against Defendant

                  that it incurs in prosecuting this action;




                                                  9
       Case 6:20-cv-00831-ADA Document 1 Filed 09/11/20 Page 10 of 10




          ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                action; and

         iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                deems just and proper.



Dated: September 11, 2020         Respectfully submitted,


                                  /s/ Isaac Rabicoff
                                  Isaac Rabicoff
                                  Rabicoff Law LLC
                                  73 W Monroe St
                                  Chicago, IL 60603
                                  (773) 669-4590
                                  isaac@rabilaw.com

                                  Counsel for Plaintiff
                                  RecursiveWeb, LLC




                                               10
